IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

BOBBY FRANCIS LOWRY; Cause No. CV lS-Sl-BU-BMM-JCL
LOWRY FAMILY HOLDINGS, LLC,

Plaintiffs,

vs. ORDER TO PLAINTIFF LOWRY

BORDER STATE ELECTRIC;
TYLER HALL,

Defendants.

 

 

Plaintiff LoWry filed this action on August 13, 2018.
I. Screening

LoWry is a prisoner proceeding in forma pauperis. See Mot. (Doc. l); Order
(Doc. 5). The Court must review his complaint to determine Whether it fails to
state a claim on Which relief may be granted See 28 U.S.C. §§ l9lS(e)(2)(B)(ii).

LoWry is also self-represented “A document filed pro se is to be liberally
construed, and a pro se complaint, however inartiiilly pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers.” Erz'ckson v. Para’us,

551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation

omitted).

II. LoWry’s Allegations

LoWry alleges that, on August 9, 2012, he and/or Lowry Family Holdings,
LLC, paid $10,000.00 to purchase a software program “written in Rockwell
Automation’s STUDIOSOOO software family” from Defendant Border States
Electric (“BSE”). See Compl. (Doc. Z) at 2~3.

In March of 2016, Lowry was arrested. The State accused him of
“withholding” a laptop belonging to “a past business associate,” Industrial
Automation Consulting, lnc. Lowry alleges that he installed or executed the
Rockwell program on that laptop. See id. at 3.

Lowry asserts that BSE was “ethically require[d]. . .to testify as to the
factual background of the software ownership, as well as said software’s
functionality on the disputed laptop.” Compl. at 3. But when Lowry’s counsel
attempted to subpoena Defendant Hall_BSE’s local manager~Hall was “unable
to testify” because “he had a sudden unexpected flight he must undertake.” Id. at
4. BSE represented that “no other employee . . . was able to testify.” Id.

Lowry alleges that Hall did not, in fact, have a flight, because “certain
parties” acting on Lowry’s behalf “contacted [Hall] multiple times at his place of
employment.” Id. Lowry suggests Hall did not want to testify because he was “a

good friend of the owner of Industrial Automation Consulting Inc. Chuck

Wambakee.” Id.

Lowry claims that Hall and BSE caused him “enorrnous financial damage
due to the unprofessional behavior of Tyler Hall, as well as Border State Electrics
inability to manage its employees, and maintain a zone neutral to its customers in
order for it to support its customers.” Compl. at 5. He also claims the Defendants
“caused enormous health issues as well as placed huge strains on the relationships
the Plaintiff maintains.” Id. He seeks monetary damages of $640,000 for four
years’ lost salary, $120,000 due to loss of prior contracts, $l(),OOO “to offset
possible health related cost” as Well as costs and “legal fees” incurred in this
action. ld.

III. Deficiencies in Complaint

A. Intent to File in Federal Court

Under the heading of “Venue,” Lowry says, “The amount of financial claim
laid against the above named Defendants mandates this matter brought before a
District Court Judge in good standing in the Great State of Montana.” Compl.
(Doc. 2) at 2.

This Court is a federal court, not a court of “the Great State of Montana.”
LoWry may file a claim in state court regardless of the amount he seeks.

lt is not clear that Lowry intended to flle in federal court. If he intended to
flle in a state district court, he should respond to this Order by filing a notice of

voluntary dismissal

B. LoWry Family Holdings, LLC

LoWry is not a member of the Bar of this Court and cannot represent anyone
other than himself See 28 U.S.C. § 1654; Rowland v. Cal. Men 's Colony, 506
U.S. 194, 201-02 (1993); Campbell v. Burt, 141 F.3d 927, 931 (9th Cir. 1998);
C.E. Pope Equz`ly Trust v. Unitea’ States, 818 F.Zd 696, 697 (9th Cir. 1987); D.
Mont. L.R. 83.8(b) (Dec. 1, 2017).

Lowry alleges that he is the “holder, and owner of Lowry Family Holdings
LLC.” Compl. at 3. An individual who is not an attorney may represent his own
sole proprietorship, because it has no legal existence apart from the individual
See, e.g., Sharemaster v. SEC, 847 F.3d 1059, 1066 n.4 (9th Cir. 2017) (citing RZS
Holdl`ngs AVVv. PDVSA Petroleo S.A., 506 F.3d 350, 353_54 (4th Cir. 2007);
Laz‘tanzio v. COMTA, 481 F.3d 137, 140 (Zd Cir. 2007)). The Court will assume,
for present purposes only, that a single-member LLC should be treated in the same
way as a sole proprietorship

The Defendants and/or Lowry F amin Holdings, LLC, may be prejudiced if
Lowry litigates on the LLC’s behalf when he lacks authority to do so. Therefore,
Lowry must demonstrate that he is the sole member and owner of the LLC and that
no one else is connected with it. He may do this by producing the relevant
business documentation or, if he is unable to obtain documents due to his

incarceration, by identifying the Secretary or Secretaries of State with whom the

LLC is registeredl

C. Domicile

In order to proceed in this Court, Lowry must allege facts sufficient to
support an inference that, at the time he filed the complaint, he personally was not
domiciled in the same State as the defendants See 28 U.S.C. § 1332(a); Lew v.
Moss, 797 F.Zd 747, 750 (9th Cir. 1986). A person is domiciled where he has a
“flxed habitation or abode in a particular place, and intends to remain there
permanently or indefinitely.” Lew, 797 F. 2d at 749.

The locations of Lowry’s residence before his incarceration, his personal and
real property, voting registration, bank accounts, spouse and family, memberships
in various organizations, place of employment or location of business, driver’s
license, car registration, payment of taxes, or other similar facts may all be
relevant. See id.

“LLCs have the citizenship of all of their owners/members.” Johnson v.
Columbz'a Props. Anchorage, LP, 437 F.3d 894, 902 (9th Cir. 2006).

D. Cause of Action

l. Contract

Lowry attempts to state a claim for breach of contract. But a “guarantee” of

 

1 This information is also relevant to whether LoWry or the LLC can state a claim on
Which relief may be granted and whether diversity jurisdiction exists.

5

an “assumption” does not support an inference that there is a legally enforceable
duty under the purchase contract. A customer support contract providing
“technical support,” Compl. at 3, does not support an inference that anyone was
required to give testimony in “truthiill protection” of the purchaser as to “certain
aspects” of anything Breach of ethical duties, “unprofessional behavior,”
“inability to manage employees,” and “out of control management philosophy,”
see Compl. at 3, 5, do not support a cause of action for breach of contract. lf
Lowry believes one or both Defendants breached a contract, he must describe the
term that was breached or, better yet, attach the contract to an amended complaint

More fundamentally, Lowry alleges Border State Electric made a guarantee
about “any product it sold Lowry Farnily Holdings LLC.” Compl. at 3. Lowry
personally cannot claim damages from breach of the contract. He entered into the
contract as Lowry Family Holdings, LLC. If he intends to claim breach of
contract, he must identify the damages incurred by Lowry Family Holdings, LLC.

2. Failure to Comply with Subpoena

The complaint may be understood to allege that Hall and BSE successfully
eluded a subpoena to appear in state court. Lowry must allege, if he can truthfully
do so, that a subpoena was issued to one or both Defendants and one or both
disobeyed it. See Mont. Code Ann. §§ 26-2-105, 26-2-301. He must also identify

the action in which the subpoena was issued and must state whether he, the LLC,

or both were parties to that action.

E. Causation

Lowry’s allegation that he “has suffered enormous financial damage due to”
the defendants does not support an inference that either BSE or Hall actually
caused the damages Lowry claims Lowry must allege facts showing how each
defendant’s actions or inactions resulted in the damages he claims For example,
he alleges damages of $640,000 consisting of “[f]our years expected lost salary.”
He must explain why and from whom he expected this salary and how each
defendant’s conduct played a role in causing him to lose it.

The same is true of Lowry’s allegations about the loss of other contracts and
his health issues He must explain what “prior contractual agreements” he had and
how the defendants are responsible for his inability to maintain them. And he must
explain what his health issues are and why he believes they were caused or
exacerbated by the defendants’ actions

F. Connection with Criminal Case

As he has explained in other actions filed in this Court, see, e.g., Pet. Ex. l
(Doc. 1-2), Lowry v. Salmonsen, No. CV 18-63-BU-BMM-JCL (D. Mont. filed
Sept. 26, 2018), Lowry is currently appealing a felony theft conviction to the

Montana Supreme Court.

lt is not clear whether or how this civil action is connected with the criminal

case, but a connection may well exist. F or instance, to convict Lowry of felony
theft by embezzlement, the State had to prove beyond reasonable doubt that he
stole property “exceeding $10,000 in value.” Mont. Code Ann. § 45 -6-301(7)(0)
(eff. Apr. 30, 2001). His brief in the pending appeal suggests that a Dell laptop is
among the items for which he was ordered to pay restitution The value of the
laptop alone does not appear to exceed $10,000. See Appellant Br. at 1-2, State v.
Lowry, No. DA 17-0413 (Mont. Sept. 17, 2018).

F or what it may be worth, Lowry is advised that it is not possible to use a
federal civil action to impeach a state criminal judgment In other words, even if
Lowry succeeds in proving his allegations in this federal case, his success will
have no automatic effect on the validity of his state criminal conviction or
sentence.

IV. Amendment

The complaint fails to state a claim because it does not adequately allege the
defendants were contractually obligated to provide testimony and because it does
not allege that either defendant was served with and disobeyed a subpoena ln
addition, Lowry does not adequately establish his authority to appear on behalf of
Lowry Family Holdings, LLC; does not adequately allege his domicile for
purposes of diversity jurisdiction; and does not adequately allege that either

defendant caused the damages Lowry claims

These defects might be cured by amendment Lowry will be given an
opportunity to file an amended complaint Any amended complaint must be
retyped or rewritten in its entirety on the form provided with this Order. The
amended complaint may not incorporate any part of the original complaint by
reference Lowry may not change the nature of this suit by adding new, unrelated
claims in his amended complaint See George v. Smith, 507 F.3d 605, 607 (7th
Cir. 2007) (no “buckshot” complaints). The amended complaint will replace the
original complaint and will be the controlling pleading See Ferdik v. Bonzelet,
963 F.2d 1258, 1262 (9th Cir. 1992). 1f Lowry fails to use the required form, the
Court may strike the amended complaint and recommend this action be dismissed
with prejudice for failure to comply with a court order. See Fed. R. Civ. P. 41(b).

If Lowry did not intend to file in federal court, he may respond to this Order
by filing a notice of voluntary dismissal. See Fed. R. Civ. P. 41(a)(1)(A)(i).

F ailure to respond to this Order will result in a recommendation that the action be
dismissed for failure to state a claim on which relief may be granted, see 28 U.S.C.
§ l915(e)(2)(B)(ii), (g), and/or dismissed with prejudice for failure to comply with

a court order, see Fed. R. Civ. P. 41(b).

Based on the foregoing, the Court enters the following:

ORDER

1. On or before December 7, 2018, Lowry must respond to this Order either
by filing a notice of voluntary dismissal or by filing an Amended Complaint.

2. If Lowry chooses to amend his complaint, he must use the form provided
with this Order.

3. The clerk will include the Court’s standard amended complaint form
(non-prisoner) with Lowry’s service copy of this Order.

Lowrv must immediately advise the Court of any change in his mailing
M by filing a “Notice of Change of Address” under this case number. Failure

to do so may result in dismissal of this action without notice to him.

DATED thiszi>%_/]day OfNov- -

   

nited States Magistrate Judge

10

